Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/11/2021 has been entered.
2.	This office action is in response to the Applicant’s communication field on 12/02/2021. In virtue of this communication, claims 1, 7, 9, 15, 17, 25, 26 have been amended based on set claims filed 11/11/2021. Claims 1 – 26 are pending in this office action.
Reasons for Allowance
3.	In view of amended claims, and further search, claims 1 – 26 are allowed.
4.	The following is an Examiner’s statement of reasons for allowance: 
Claims 1 – 6, 8, 9 – 14, 16, 17 – 24, and 26 are allowable based on the Applicant’s remarks filed on 12/02/2021. 
Regarding claims 7, 15, and 25; claims 7, 15, and 25 are also allowable based on the Applicant’s remarks filed on 12/02/2021 based on Yi in view of Mueck. In addition, Dev et al. (2017/0127305) discloses a mobile terminal device may include a 
However, Yi in view of Mueck and Dev fails to disclose singly or in combination to render obvious that informing the spectrum access system of a count of subscriber identification module (SIM) cards and a count of radios in the customer premise equipment device; informing the spectrum access system of a frequency and an identity of a network to monitor; performing, by the customer premise equipment device, one or more measurements based on the count of subscriber identification module (SIM) cards, the count of radios, the frequency and the identity of the network, selecting the network having the base station with the greatest signal strength; and transferring information from the customer premise equipment device via the selected network, wherein the customer premise equipment device performs the one or more measurements via a first subscriber identification module (SIM) card and the customer .
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-THUY THI TRAN whose telephone number is (571)270-3199. The examiner can normally be reached Monday-Friday: 9AM - 6PM (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/MONG-THUY T TRAN/Primary Examiner, Art Unit 2645